

114 S2022 IS: To amend title 38, United States Code, to increase the amount of special pension for Medal of Honor recipients, and for other purposes.
U.S. Senate
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2022IN THE SENATE OF THE UNITED STATESSeptember 10, 2015Mr. Graham introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to increase the amount of special pension for Medal of Honor
			 recipients, and for other purposes.
	
		1.Increase in special pension for Medal of Honor recipients
 (a)In generalSection 1562(a) of title 38, United States Code, is amended by striking $1,000 and inserting $3,000. (b)Effective date (1)In generalThe amendment made by subsection (a) shall take effect on the date that is—
 (A)except as provided in subparagraph (B), 180 days after the date of the enactment of this Act; and (B)in the case that the date that is 180 days after the date of the enactment of this Act is not the first day of a month, the first day of the first month beginning after the date that is 180 days after the date of the enactment of this Act.
					(2)Delay of annual cost of living adjustment
 (A)In generalThe Secretary shall not make an increase pursuant to section 1562(e) of such title effective December 1, 2016, if the amendment made by subsection (a) takes effect before such date.
 (B)ResumptionIn the case that the Secretary, pursuant to subparagraph (A), does not make an increase pursuant to section 1562(e) of such title effective December 1, 2016, the Secretary shall resume making increases pursuant to such section with the first such increase effective December 1, 2017.